DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure submitted on 5/25/2021 and 6/14/2021 were filed after the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application is a continuation of the PCT application PCT/KR2017/008557 filed on 8/8/2017

Response to Amendment
Claims 1, 7, 11, 13-14, 17 and 20 are amended. Claims 4 and 16 are cancelled. Claims 1-3, 5-15 and 17-22 are presented for examination. 

Response to Arguments

Applicant’s arguments filed on 6/14/2021 have been reviewed. Applicant arguments are not persuasive based on following reasons
Claim Rejection under 35 U.S.C. § 103 
Applicant notes “Without conceding as to any of the Examiner's allegation that are not specifically addressed herein, Applicants note that the cited art fails to disclose or suggest at least "temporarily storing call details by a plurality of section units during a call between a user and a counterpart" and "recognizing an emotion and an emotion intensity with respect to each of the section units of the call details," as required by claim 1 as amended. For at least the reasons Atty. Dkt. No. 16634LN-000104-USU.S. Application No. 16/780,246Claims 13 and 14 have been amended to recite similar limitations as claim 1. Accordingly, a prima facie case of obviousness has not been established with regard to claims 13 and 14 for at least reasons somewhat similar to those discussed above with regard to claim 1. Consequently, a prima facie case of obviousness has not been established with regard to claim 15, at least by virtue of its dependency from claim 14.” However refer to the rejection below, prima facie case has been established based on  35 U.S.C. 103 which are  summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness. The reasoning to combine is taught by the secondary reference of Yan in Para 0095. 

For the dependent claims the above reasons for rejection are applicable. 
9 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 13-15 and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal  ( US Pub: 20170359393) and further in view of Yan ( US Pub: 20180285641) 

Regarding claim 1, Rajagopal teaches a computer-implemented emotion-based call content providing method comprising: temporarily storing call details by a plurality of section units during a call between a user and a counterpart ( record voice data in the multimedia session, Fig3, each voice track is individually recorded, Para 0029; wherein the media can be a live media, Para 0020) ; 
recognizing an emotion by an emotion type and an emotion intensity with respect to each of the section units of the call details ( extract the vocal cues  information, Para 0006-0007, 0071; vocal cues includes emotions, Para 0022, 0031; vocal cue comprises vocal intensity, Claim 6)
storing at least one of the section units ( storing the call details, Para 0041) 
and providing the at least one of the section  units as first content related to the call based on the recognized emotion ( S314- cues and calls segments are associated, Para 027-0033; wherein the segment can be associated with aggregated information ( which includes vocal cues information- intensity and emotion, Para 0027-0033) ;
wherein the providing comprises storing, as highlight content, the at least one of the section units in response to  a specific emotion being recognized from the at least one of the section units ( Fig 3-5, ( highlighting contextually the part of the segment based on the parameters received from the user, wherein parameter can be intensity  and emotion, Para 0007, 0024, 0031-0032, Claim 1)
Rajagopal  does not explicitly teaches storing, a specific emotion with the highest intensity -being recognized 
However Yan teaches storing, a specific emotion with the highest intensity -being recognized (storing emotion correlated to their intensities, Para 0063, 0088, 0091- emotion correlation is preserved (stored), Para 0160) 
It would have been obvious having the teachings of Rajagopal to further include the teachings of Yan before effective filing date since the correlated emotion with its intensity gives the better representation of the feeling/emotions ( Para 0095, Yan) 

Regarding claim 2, Rajagopal as above in claim 1, teaches  wherein the recognizing comprises recognizing the emotion using at least one of a video and a voice exchanged between the user and the counterpart ( conferencing – video and audio session between participants, Para 0019, 0024)  

Regarding claim 3, Rajagopal as above in claim 1, teaches wherein the recognizing comprises recognizing the emotion about at least one of the user and the counterpart from the call details ( recognizing emotion of participants, Para 0022) 

Regarding claim 5, Rajagopal as above in claim 1, teaches  wherein the providing comprises providing the highlight content through an interface screen associated with the call ( highlighted template generation, Para 0042, fig 4-6)  

Regarding claim 15, Rajagopal as above in claim 14, teaches  wherein the at least one processor is configured to recognize the emotion about at least one of the user and the counterpart from the call details using at least one of a video and a voice exchanged between the user and the counterpart ( video and voice session, Para 0019)  


Regarding claim 13, arguments to claim 1, are applicable. In addition Rajagopal teaches a  non-transitory computer-readable storage medium storing a computer program ( computer readable medium, Para 0007) 
Regarding claim 14, arguments to claim 1, are applicable. In addition Rajagopal teaches A computer-implemented emotion-based call content providing system comprising: at least one processor configured to execute computer-readable instructions to perform the functions as in claim 1 ( system, Para 0006) 

Regarding claim 21,  Rajagopal modified by Yan  as above in claim 1, teaches comparing a present emotion type and a first emotion intensity associated with a present section unit, from among the section units, with a previous emotion type and a second emotion intensity associated with a immediately previous section unit, from among the section units; and replacing the stored at least one of the section units with the present section unit when the first emotion intensity is greater than the second emotion intensity (  when a user's emotional type changes form calm to happiness, the emotional expression information and emotional stimulus source information which are obtained at the time when the change occurs are correlated and stored and the emotional intensity with a value of 60% at this time can be stored. If, in one case, the user's emotional type maintains happy in the next 10 minutes and the value of emotional intensity is changing, for example, the value of emotional intensity at the seventh minute changed to 70%, the previously stored information is replaced with the emotional expression information and emotional stimulus source information acquired at the seventh minute; If, in another case, the value of emotional intensity at the seventh minute increased to 95% (i.e. the amplitude of the change is 35% which is larger than a preset amplitude threshold, for example, 30%), the emotional expression information and emotional stimulus source information acquired at the seventh minute are correlated and stored, Para 0091; Para 0063, 0126, Yan) 
Regarding claim 22, arguments analogous to claim 21 are applicable. 




6 is  rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal  ( US Pub: 20170359393) and further in view of Yan ( US Pub: 20180285641) and further in view Pettay  ( US Pat#  9601117) 


Regarding claim 6, Rajagopal modified by Yan as above in claim 1, teaches the concept of sending the documents ( Para 0041, sending the recorded media, Rajagopal) however does not explicitly teaches , wherein the providing comprises providing a function of sharing the highlight content with another user
However Pettay teaches wherein the providing comprises providing a function of sharing the highlight content with another user ( sharing the updated document with highlights etc with the selected person ., Col 4, line 55-67) 
It would have been obvious having the teachings of Rajagopal to further include the concept of Pettay before effective filing date to make the system more reliable for users to share( Col 4, line 35-40) 

Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal  ( US Pub: 20170359393) and further in view of Yan ( US Pub: 20180285641)  and further in view of Kim ( KR 10-2007-0099786 [ English translation attached]) 

Regarding claim 7, Rajgopal modified by Yan does not explicitly teaches  selecting a representative emotion based on at least one of the emotion type and the emotion intensity of the 
However Kim teaches selecting a representative emotion based on at least one of the emotion type and the emotion intensity of the recognized emotion with respect to each of the section units of the call details, and providing second content corresponding to the representative emotion ( most strongly shows up emotion, Page 6; wherein the call is per time unit set, Page 3, Para 6-7)
It would have been obvious having the teachings of Rajagopal and Yan to further include the teachings of Kim before effective filing date so that the typical feeling of the call/event can be determined and presents it in a user friendly manner ( Page 7, Para 001-002, Kim) 

Regarding claim 8, Kim as above in claim 7, teaches , wherein the providing second content corresponding to the representative emotion comprises: selecting a first emotion corresponding to a highest appearance frequency or a highest emotion intensity as the representative emotion, or summing values of emotion  intensities for each emotion type and selecting a second emotion having a largest summed value as the representative emotion ( most strongly shows up emotions, Page 6) 

Regarding claim 9, Kim as above in claim 7, teaches  wherein the providing second content corresponding to the representative emotion comprises displaying an icon representing the representative emotion through an interface screen associated with the call ( icon or emoticon, Page 6, Page 7)   


Regarding claim 17, arguments to claim 7, are applicable
Regarding claim 18, arguments to claim 8, are applicable


Claims 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal  ( US Pub: 20170359393) and further in view of Yan ( US Pub: 20180285641)  and further in view of Sueyoshi ( US Pub: 20170330160) 


Regarding claim 10,  Rajagopal modified by Yan as above in claim 1, does not explicitly teaches  calculating an emotion ranking for each counterpart of a plurality of counterparts, which includes the counterpart, by accumulating the recognized emotion therefor, and providing a counterpart list including identifications of the counterparts and emotion rankings associated therewith
However Sueyoshi teaches calculating an emotion ranking for each counterpart of a plurality of counterparts, which includes the counterpart ( ranking the person based on emotion, Para 0133)  by accumulating the recognized emotion therefor, and providing a counterpart list including identifications of the counterparts and emotion rankings associated therewith (total emotional value of the target persons, 0131, 0141, 149)  
Rajagopal and Yan has a base concept of calculating emotions in the conversation, Sueyoshi teaches the concept of ranking for each object ( can be a human )  a emotion as their credibility and associate for the purpose of recommendation/advertisement, hence it would have been ( Para 0002, 0099, Sueyoshi) 

Regarding claim 11, Sueyoshi as above in claim 10, teaches  wherein the providing a counterpart list comprises calculating the emotion ranking for each counterpart by summing  emotion intensities corresponding to an emotion among a plurality of emotions recognized with respect to the section unit of  call details ( emotion for each object, Para 0068; credibility of each object, Par 0144; 0153)

Regarding claim 12, Sueyoshi as above in claim 10, teaches  wherein the providing a counterpart list comprises calculating the emotion ranking for each counterpart with respect to each emotion type and providing the counterpart list according to the emotion ranking of a specific emotion type selected based on a user request  ( user selects a current credibility (for e.g.DELTA..DELTA..DELTA..DELTA.) which is same as the emotional value and the information related to that credible is displayed in chronological order, Para 0153, Fig 15, Fig 24 and Fig 21)

Regarding claim 19, arguments to claim 10, are applicable
Regarding claim 20, arguments to claim 11, are applicable
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110105857 – generally describes the concept of emotion along with the degree of emotion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICHA MISHRA/Primary Examiner, Art Unit 2674